Fourth Court of Appeals
                                San Antonio, Texas
                                      March 4, 2020

                                   No. 04-19-00284-CV

               IN THE ESTATE OF RONALD CRAIG BURNS, Deceased,

                      From the County Court, Karnes County, Texas
                              Trial Court No. 2017-006047
                     Honorable Polly Jackson Spencer, Judge Presiding


                                      ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Irene Rios, Justice
             Liza A. Rodriguez, Justice

       The panel has considered appellants’ motion for rehearing. The motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court